Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 FILED BY THE REGISTRANT o FILED BY A PARTY OTHER THAN THE REGISTRANT x Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) o Definitive Proxy Statement x Definitive Additional Materials o Soliciting Material Pursuant to § 240.14a-12 Osteotech, Inc. (Name of Registrant as Specified In Its Charter) Heartland Advisors, Inc. Spencer Capital Opportunity Fund, LP Spencer Capital Management, LLC Spencer Capital Partners, LLC Boston Avenue Capital LLC Gary L. Alexander Michelle Rachael Forrest Michael J. McConnell Kenneth H. Shubin Stein, M.D. (Name of Person(s) Filing Proxy Statement, if other than the Registrant) PAYMENT OF FILING FEE (CHECK THE APPROPRIATE BOX): x No fee required. o Fee computed on table below per Exchange Act Rule 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration Statement No.: 3) Filing Party: 4) Date Filed: Spencer Capital Opportunity Fund, L.P., Boston Avenue Capital LLC and Heartland Advisors, Inc. (the Concerned Osteotech Stockholders), together with the other Participants named herein, are filing materials contained in this Schedule 14A with the Securities and Exchange Commission (the SEC) in connection with the solicitation of proxies for the election of their slate of director nominees at the 2010 annual meeting of stockholders (the Annual Meeting) of Osteotech, Inc (the Company). The Concerned Osteotech Stockholders have made a definitive filing with the SEC of a proxy statement and accompanying WHITE proxy card to be used to solicit votes for the election of their slate of director nominees at the Annual Meeting. On August 4, 2010, the Concerned Osteotech Stockholders published a press release announcing the issuance of a letter to the stockholders of the Company. The letter is being delivered to stockholders of the Company along with the Concerned Osteotech Stockholders definitive proxy statement relating to the Companys Annual Meeting. A copy of the press release and letter is attached hereto as Exhibit 1 and is incorporated by reference herein. Exhibit 1 FOR IMMEDIATE RELEASE Concerned Osteotech Stockholders Announce Nomination of Four New Members to the Board of Directors of Osteotech, Inc. NEW YORK, August 4, 2010  Spencer Capital Opportunity Fund, L.P., Boston Avenue Capital LLC and Heartland Advisors, Inc. (the Concerned Osteotech Stockholders) filed a definitive proxy statement today nominating four highly qualified healthcare and corporate finance executives to the board of Osteotech, Inc. (NASDAQ: OSTE). The Concerned Osteotech Stockholders, who have voting power over four million shares, or approximately 22.8%, of Osteotechs outstanding common stock, encourage stockholders to vote the WHITE proxy card enclosed with their definitive proxy statement. Below is a letter, which was issued today to stockholders, explaining in detail the failures of Osteotechs current management and board of directors. The letter also outlines Concerned Osteotech Stockholders vision for change at the company, as well as the exceptional qualifications of their nominees. H EARTLAND A DVISORS , I NC . S PENCER C APITAL O PPORTUNITY F UND , LP B OSTON A VENUE C APITAL LLC S PENCER C APITAL M ANAGEMENT , LLC S PENCER C APITAL P ARTNERS , LLC August 4, 2010 Dear fellow Osteotech, Inc. stockholder: We are seeking your support to elect four new directors to the board of directors of Osteotech, Inc. at the 2010 Annual Meeting of Stockholders. We, the Concerned Osteotech Stockholders, having voting power over 4,137,855 shares or approximately 22.8% of Osteotechs outstanding common stock, are deeply troubled by: the extensive decline in the stock price of Osteotech; the deterioration of the companys results of operations and financial condition; the erosion of the companys business; the companys failure to meet expectations with respect to the launch of new products; overall poor corporate governance; and managements lack of accountability to stockholders. As a result of these developments, we do not believe that the current board of directors has been an effective steward for Osteotechs stockholders. We believe that Osteotechs success requires a significant change to the composition of the board. We are requesting your vote for the election of Gary L. Alexander, Michelle Rachael Forrest, Michael J. McConnell and Dr. Kenneth H. Shubin Stein to Osteotechs board of directors. Each of these nominees has significant industry, management and financial experience. We urge you to vote for our slate by signing and returning the enclosed WHITE proxy card. OSTEOTECHS STOCK PRICE LAGS FAR BELOW ITS PEERS AND THE BROADER MARKET While under the leadership of Osteotechs current board and management, Osteotechs shares have fallen by approximately 55.3% (based on the closing price on August 3, 2010) since April 2007. As the chart above demonstrates, an investment in Osteotech common stock on January 1, 2005 would have resulted in a nearly 42% loss by December 31, 2009. The Dow Jones Medical Supplies Index, which Osteotech has selected as the nearest comparable sector index, rose over 42% in that same period. IN 2009, THE COMPANY BECAME UNPROFITABLE AND BURNED THROUGH MUCH OF ITS CASH Osteotech lost $4.0 million in 2009, compared to a profit of $2.2 million in 2008, a decline of over 300%. In addition, the company burned through a large portion of its cash last year. The company had cash and cash equivalents of $18.8 million at the end of 2008, and was down to $10.7 million at the end of 2009. Another year like 2009 may be fatal to the company. The time for change is NOW . THE BOARDS POOR OVERSIGHT OF MANAGEMENT HAS CONTRIBUTED TO THE LOSS OF KEY CUSTOMERS, REVENUE STAGNATION, DELAYED PRODUCT INTRODUCTIONS AND MISSED OPPORTUNITIES Recent excessive payments to the Chairman and other related party transactions may jeopardize Osteotechs Nasdaq listing: At the end of 2008, the company disclosed that all five of its non-management directors were independent.
